*558Judgment, Supreme Court, New York County (Paul G. Feinman, J.), entered July 20, 2012, denying the petition to annul respondent’s determination, dated August 4, 2011, which denied petitioner’s application for a mortgage loan origination (MLO) license, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
Banking Law § 599-e (1) (b) (ii) prohibits the issuance of a MLO license if the applicant has been convicted of a felony and, in the event the conviction was more than seven years before the application, “if such felony involved an act of fraud, dishonesty, or a breach of trust, or money laundering.” Here, petitioner pled guilty in 1989 to conspiracy to defraud the United States in federal district court. Although petitioner received a certificate of relief in 1996, the certificate stated that it was not to be considered a pardon. Accordingly, the challenged determination was not arbitrary and capricious.
Petitioner’s contention that, in determining his application, respondent should have considered the factors set forth in Correction Law § 753, which pertains to the application for a license or employment of a person previously convicted of a criminal offense, has been rejected by this Court (see Matter of Rampolla v Banking Dept. of the State of NY., 93 AD3d 526 [1st Dept 2012]). Concur — Tom, J.P, Mazzarelli, Saxe, Moskowitz and ManzanetDaniels, JJ. [Prior Case History: 2012 NY Slip Op 31887(U).]